DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
This application is in condition for allowance except for the following formal matters: 
	As to claim 20, lines 9-11, “electronically connected between the fixed voltage source  and the emitter or source of the transistor” should be replaced with “directly connected between the emitter or source of the transistor and a wiring line supplied to the power amplifier”

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art made of record (i.e., Takinami et al., US 7,949,316) teaches a power supply circuit that supplies a variable voltage to a power amplifier that amplifies a radio frequency signal (Fig. 5, power supply circuit 502, Vout, and RFPA 504), the power supply circuit comprising: a transistor including a collector or drain that is supplied  with a voltage from a fixed voltage source, a base or gate that receives an envelope signal tracking an envelope of the radio frequency signal, and an emitter or source that outputs the variable voltage that is based on the envelope signal (Fig. 5, 
The prior art made of record fails to at least teach a current detecting resistor electronically connected between the fixed voltage source and the collector or drain of the transistor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knopik, US 9,602,059, Figs. 6, 14, and 15 
Dacus et al., US 6,008,698, Figs. 4-6 and 11-14
Cioffi et al., US 6,781,452, Fig. 3
Takenaka et al., US 2016/0373069), Figs. 1, 2, 5, 13, 14, and 22-24
Ito et al., US 2015/0084698, Figs. 5, 15, and 16, paragraph [0010]
McCune, JR., US 2010/0259231, Fig. 10
Scuderi, US 9,160,376, Fig. 3, col. 3, lines 45-67, col. 4, lines 1-50
Wagh et al., US 2015/0270806, Fig. 21, abstract


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632